Title: To Thomas Jefferson from Albert Gallatin, 1 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas




               
                  
                     Sir
                  
                  Treasury Department 1st Octer. 1804
               
               I have the honour to enclose two letters recommending Jonathan Delano as keeper of the light house on Seguin island, in the place of Polerizky resigned—also a letter from Sam. Tredwell stating that James Taylor surveyor of Beacon Island will undertake to keep the light at Shell castle island, which Mr Wallace the former keeper and who is the owner and sole inhabitant of Shell castle had with great impropriety suffered to remain extinguished for some time. The propriety of both appointments, as there are no other applications, is respectfully submitted.
               I have the honour to be with the highest respect Sir Your most obedient Servant
               
                  
                     Albert Gallatin
                  
               
            